Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-4802 BECTON, DICKINSON AND COMPANY SAVINGS INCENTIVE PLAN (FULL TITLE OF THE PLAN) BECTON, DICKINSON AND COMPANY (NAME OF ISSUER OF SECURITIES HELD PURSUANT TO THE PLAN) 1 Becton Drive Franklin Lakes, New Jersey 07417-1880 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICER) (ZIP CODE) (201) 847-6800 (TELEPHONE NUMBER) 1. FINANCIAL STATEMENTS AND SCHEDULES. The following financial data for the Plan are submitted herewith: Report of Independent Registered Public Accounting Firm Statements of Net Assets Available for Benefits as of June 30, 2008 and 2007 Statement of Changes in Net Assets Available for Benefits for the year ended June 30, 2008 Notes to Financial Statements Schedule H, Line 4(i) Schedule of Assets (Held at End of Year) EXHIBITS. See Exhibit Index for a list of Exhibits filed or incorporated by reference as part of this report. 2 A N N U A L R E P O R T O N F O R M 1 1 - K F I N A N C I A L S T A T E M E N T S A N D S U P P L E M E N T A L S C H E D U L E Becton, Dickinson and Company Savings Incentive Plan Years Ended June 30, 2008 and 2007 With Report of Independent Registered Public Accounting Firm Annual Report on Form 11-K Becton, Dickinson and Company Savings Incentive Plan Audited Financial Statements and Supplemental Schedule Years Ended June 30, 2008 and 2007 Contents Report of Independent Registered Public Accounting Firm F-1 Financial Statements Statements of Net Assets Available for Benefits as of June 30, 2008 and 2007 F-2 Statement of Changes in Net Assets Available for Benefits for the Year Ended June 30, 2008 F-3 Notes to Financial Statements F-4 Supplemental Schedule Schedule H, Line 4(i)  Schedule of Assets (Held at End of Year) F-12 Consent of Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm We have audited the accompanying statements of net assets available for benefits of the Becton, Dickinson and Company Savings Incentive Plan as of June 30, 2008 and 2007, and the related statement of changes in net assets available for benefits for the year ended June 30, 2008. These financial statements are the responsibility of the Plans management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plans internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plans internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at June 30, 2008 and 2007, and the changes in its net assets available for benefits for the year ended June 30, 2008, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of June 30, 2008 is not a required part of the financial statements but is supplementary information required by the Department of Labors Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plans management. The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. New York, New York December 17, 2008 F-1 Becton, Dickinson and Company Savings Incentive Plan Statements of Net Assets Available for Benefits June 30 Assets Investments at fair value: Becton, Dickinson and Company Common Stock (5,387,226 shares and 5,766,618 shares, respectively) $ $ State Street Bank and Trust Company S&P 500 Flagship Fund Series A State Street Bank and Trust Company MidCap Index Fund Series A State Street Short-Term Investment Fund Capital Guardian International Equity Fund State Street Global Advisors Small Cap Index Plus Strategy Fund I Barclays Life Path Retirement Barclays Life Path 2010 Barclays Life Path 2020 Barclays Life Path 2030 Barclays Life Path 2040 Investment contracts Total investments Receivables: Interest Employer contributions  Employee contributions  Loans receivable from participants Cash and cash equivalents Total assets Liabilities Investment management fees payable Net assets available for benefits, at fair value Adjustment from fair value to contract value for fully benefit responsive investment contracts Net assets available for benefits $ $ See notes to financial statements. F-2 Becton, Dickinson and Company Savings Incentive Plan Statement of Changes in Net Assets Available for Benefits Year Ended June 30, 2008 Additions: Participants contributions $ 78,458,028 Rollover contributions 6,930,333 Company contributions 30,673,435 Interest income 12,658,624 Dividends 6,069,909 Transfers in 14,498,988 149,289,317 Deductions: Distributions to participants 106,230,428 Administrative expenses and other 910,029 107,140,457 Net (depreciation) in fair value of investments (18,724,050 ) Net increase in net assets available for benefits 23,424,810 Net assets available for benefits at beginning of year 1,311,555,727 Net assets available for benefits at end of year $ 1,334,980,537 See notes to financial statements. F-3 Becton, Dickinson and Company Savings Incentive Plan Notes to Financial Statements June 30, 2008 1. Significant Accounting Policies Accounting records of the Becton, Dickinson and Company Savings Incentive Plan (the Plan) are maintained on the accrual basis whereby all income, costs and expenses are recorded when earned or incurred. Investments are recorded on the basis of cost but are reported in the Plans financial statements at fair value, redemption value or contract value. Fair value of marketable equity securities is determined by quoted market prices in an active market.
